Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “pressure switch disposed in the first supply line” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gauthier; Scott (US 6132515 A). Gauthier teaches a chemical delivery system for a process chamber (130; sole Figure-Applicant’s 104), comprising: a carrier gas supply (150; Sole Figure-Applicant’s 102); an ampoule (122; Sole Figure-Applicant’s 110) fluidly coupled to the carrier gas supply (150; Sole Figure-Applicant’s 102) via a first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112), wherein the ampoule (122; Sole Figure-Applicant’s 110) is configured to supply one or more process gases to the process chamber (130; sole Figure-Applicant’s 104) via a second supply line (piping connect to 174; sole Figure-Applicant’s 128); an inlet valve (104; sole Figure-Applicant’s 116) disposed in line with the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) to control a flow of a carrier gas from the carrier gas supply (150; Sole Figure-Applicant’s 102) to the ampoule (122; Sole Figure-Applicant’s 110); and a first control valve (156; sole Figure-Applicant’s 114) disposed in line with a pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136), wherein the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136) is fluidly coupled to the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) at a tee location (104; sole Figure) between the carrier gas supply (150; Sole Figure-Applicant’s 102) and the inlet valve (104; sole Figure-Applicant’s 116), as claimed by claim 1. 
Support for “…the ampoule (Applicant’s 110) is configured to supply..” found [0017]. Specifically, the specification “The ampoule 110 is configured to supply one or more process gases from the ampoule 110 to the process chamber 104 via a second supply line 128.”. Gauthier teaches the ampoule 122 is configured to supply one or more process gases from the ampoule 122 to the process chamber 130 via a second supply line (piping connect to 174; sole Figure-Applicant’s 128). As such, Gauthier teaches an equivalent apparatus that performs the function of supply one or more process gases. As a result, Gauthier’s prior art elements of 122 and piping connect to 174 for supply one or more process gases perform the identical function of supply one or more process gases in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The chemical delivery system of claim 1, wherein the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136) includes a metering valve (152; sole Figure), as claimed by claim 2
Gauthier further teaches:
The chemical delivery system of claim 1, further comprising an outlet valve (174; sole Figure-Applicant’s 118; Figure 1) disposed in line with the second supply line (piping connect to 174; sole Figure-Applicant’s 128) to control a flow of the one or more process gases to the process chamber (130; sole Figure-Applicant’s 104), as claimed by claim 4
The chemical delivery system of claim 4, further comprising an inlet isolation valve (120; sole Figure-Applicant’s 124; Figure 1) disposed in line with the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) between the inlet valve (104; sole Figure-Applicant’s 116) and the ampoule (122; Sole Figure-Applicant’s 110), and an outlet isolation valve (170; Sole Figure-Applicant’s 126; Figure 1) disposed in line with the second supply line (piping connect to 174; sole Figure-Applicant’s 128) between the ampoule (122; Sole Figure-Applicant’s 110) and the outlet valve (174; sole Figure-Applicant’s 118; Figure 1), as claimed by claim 5
The chemical delivery system of claim 2, wherein the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136) extends from the tee location (104; sole Figure) to the metering valve (152; sole Figure) to a foreline (“Pump-out”; sole figure), as claimed by claim 9
A chemical delivery system for a process chamber (130; sole Figure-Applicant’s 104), comprising: a carrier gas supply (150; Sole Figure-Applicant’s 102); an ampoule (122; Sole Figure-Applicant’s 110) fluidly coupled to the carrier gas supply (150; Sole Figure-Applicant’s 102) via a first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112), wherein the ampoule (122; Sole Figure-Applicant’s 110) is configured to supply one or more process gases to the process chamber (130; sole Figure-Applicant’s 104) via a second supply line (piping connect to 174; sole Figure-Applicant’s 128); a pressure switch (126+”feedback loop control system”; column 5; lines 20-35-Not shown by Applicants. Assumed to be 106-”pressure guage”) disposed in the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) to control a pressure in the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112); an inlet valve (104; sole Figure-Applicant’s 116) disposed in line with the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) to control a flow of a carrier gas from the carrier gas supply (150; Sole Figure-Applicant’s 102) to the ampoule (122; Sole Figure-Applicant’s 110); and a first control valve (156; sole Figure-Applicant’s 114) and a metering valve (152; sole Figure) disposed in line with a pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136), wherein the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136) is fluidly coupled to the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) at a tee location (104; sole Figure) between the carrier gas supply (150; Sole Figure-Applicant’s 102) and the inlet valve (104; sole Figure-Applicant’s 116), wherein a first length of the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136) extends from the first control valve (156; sole Figure-Applicant’s 114) to the tee location (104; sole Figure), as claimed by claim 10
The chemical delivery system of claim 10, wherein the first length of the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136) is longer than a first portion of the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) from the pressure switch (126+”feedback loop control system”; column 5; lines 20-35-Not shown by Applicants. Assumed to be 106-”pressure guage”) to the tee location (104; sole Figure), as claimed by claim 11

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier; Scott (US 6132515 A) in view of Ebbing; Peter F. (US 5465746 A). Gauthier is discussed above. Gauthier is discussed above and further teaches Gauthier’s vacuum valve (160; sole Figure-Applicant’s 134; Figure 1) disposed in line with the second supply line (piping connect to 174; sole Figure-Applicant’s 128). However, Gauthier does not teach Gauthier’s vacuum valve (160; sole Figure-Applicant’s 134; Figure 1) is a fast response valve having a response time of about 100milliseconds or less, as claimed by claim 3.
Ebbing also teaches a wafer processing system (Figure 1) inlcuding an exhaust line isolation valve (20; Figure 1,2) that “meets the 500 millisecond requirement” (column 7; lines 35-43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Gauthier to add Ebbing’s exhaust line isolation valve (20; Figure 1,2).
Motivation for Gauthier to add Ebbing’s exhaust line isolation valve (20; Figure 1,2) is for avoiding pump failure as taught by Ebbing (column 4; lines 20-30).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier; Scott (US 6132515 A) in view of Matsumoto; Kenji (US 20100219157 A1). Gauthier is discussed above. Gauthier does not teach:
The chemical delivery system of claim 4, further comprising a filter disposed in line with the second supply line (piping connect to 174; sole Figure-Applicant’s 128), as claimed by claim 6
The chemical delivery system of claim 6, wherein the filter is disposed downstream of the outlet valve (174; sole Figure-Applicant’s 118; Figure 1), as claimed by claim 7
Matsumoto also teaches a fluid delivery system (Figure 1) including:
a filter (56; Figure 1) disposed in line with the second supply line (54; Figure 1-Applicant’s 128), as claimed by claim 6
wherein the filter (56; Figure 1) is disposed downstream of the outlet valve (55; Figure 1-Applicant’s 118; Figure 1), as claimed by claim 7
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Gauthier to add Matsumoto’s filter as taught by Matsumoto.
Motivation for Gauthier to add Matsumoto’s filter as taught by Matsumoto is “to separate out matter in suspension”1.
Claims 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier; Scott (US 6132515 A) in view of Furuya; Haruhiko et al. (US 20120288625 A1). Gauthier is discussed above. Gauthier does not teach:
The chemical delivery system of claim 1, further comprising a bypass line (Applicant’s 140) that fluidly couples the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) to the second supply line (piping connect to 174; sole Figure-Applicant’s 128), and a bypass valve disposed in line with the bypass line (Applicant’s 140), as claimed by claim 8
The chemical delivery system of claim 11, wherein a second portion of the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) from the tee location (104; sole Figure) to the inlet valve (104; sole Figure-Applicant’s 116) is greater than the first length of the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136), as claimed by claim 12
The chemical delivery system of claim 12, wherein the second portion of the first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) includes more bends than the first length of the pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136), as claimed by claim 13
Furuya also teaches a a bypass line (88; Figure 1) that fluidly couples the first supply line (80; Figure 1-Applicant’s 112) to the second supply line (76; Figure 1-Applicant’s 128), and a bypass valve (90; Figure 1) disposed in line with the bypass line (88; Figure 1-Applicant’s 140).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Gauthier to add Furuya’s bypass line (88; Figure 1), and for Gauthier to optimize Gauthier’s piping lengths and bends.
Motivation for Gauthier to add Furuya’s bypass line (88; Figure 1), and for Gauthier to optimize Gauthier’s piping lengths and bends is for bypassing the raw material storage tank as taught by Gauthier ([0060]). Further, it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v. TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Gauthier; Scott (US 6132515 A), as the closest prior art, does not teach or suggest, alone or in combiation, Gauthier’s tee location (104; sole Figure) is disposed upstream of Gauthier’s inlet valve (104; sole Figure-Applicant’s 116), as claimed by claim 14.


Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
With respect to claim 1, the Examiner points to the carrier reservoir 150 of Gauthier as the claimed carrier gas supply and piping between 104, 102, and 122 as the claimed first supply line. However, the alleged first supply line does not couple the vaporizer cannister 122 to the carrier reservoir 150, but rather couples the liquid cannister 102 to the vaporizer cannister 122.
“
In response, Applicant’s claimed “fluidly coupled” is a broad expression that should only require any fluid path between specified points. In this case, Gauthier’s fluid path is Gauthier’s first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112). Gauthier’s two equivalent points are Gauthier’s ampoule (122; Sole Figure-Applicant’s 110) and Gauthier’s carrier gas supply (150; Sole Figure-Applicant’s 102). The equivalent points are “fluidly coupled” as claimed. See MPEP 2111.01 for the proper application of “plain meaning”.
Applicant states:
“
Further, the examiner points to three-way valve 104 of Gauthier as the claimed inlet valve. However, the three-way valve 104 of Gauthier is for flowing helium from storage tank 106 into liquid container 102. As such, Gauthier fails to disclose the three-way valve 104 disposed in line with the pressure regulation line (allegedly the piping connected to 152), to control a flow of carrier gas from the carrier reservoir 150 to the vaporizer cannister 122. The valve 104 is not along a flow path between the carrier reservoir 150 and the vaporizer cannister 122, and therefore cannot control a flow of carrier gas therebetween.
“
It is noted that Applicant’s arguments recite intended use features for the claimed sturcture. The Examiner notes that if the cited structure is capable of perfomring the intended use then the cited reference meets the claimed limitations. As such, Gauthier’s inlet valve (104; sole Figure-Applicant’s 116) disposed in line with Gauthier’s first supply line (piping between 104 and 102 and 122; sole Figure-Applicant’s 112) to control a flow of a carrier gas from Gauthier’s carrier gas supply (150; Sole Figure-Applicant’s 102) to Gauthier’s ampoule (122; Sole Figure-Applicant’s 110). Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Applicant states:
“
Moreover, claim 3 is being further amended to recite wherein the vacuum valve is a fast response valve having a response time of about 100 milliseconds or less. Gauthier fails to disclose these features. Therefore, a prima facie case of anticipation further has not been established with respect to claim 3 as the cited reference fails to disclose each and every limitation recited in the claims as arranged therein.
“
In response, the Examiner directs Applicant to the above new grounds of rejection as necessitated by Applicant’s amendment.
Applicant states:
“
Further, claim 9 is being amended to recite wherein the pressure regulation line extends from the tee location to the metering valve to a foreline. Support for these amendments may be found in paragraph [0020] and Figure 1. The Examiner points to piping connected to valve 152 as the claimed pressure regulation line. However, the piping connected to valve 152 does not extend from valve 104 to valve 152 to a foreline. 
Instead, the piping connected to valve 152 extends to mass flow controller 156 and carrier reservoir 150, neither of which are a foreline (see Gauthier at Figure 1). Therefore, a prima facie case of anticipation has further not been established with respect to claim 9 as the cited reference fails to disclose each and every limitation recited in the claims as arranged therein.
“
In response, as noted above, Gauthier’s pressure regulation line (piping connected to 152; sole Figure-Applicant’s 136) extends from the tee location (104; sole Figure) to the metering valve (152; sole Figure) to a foreline (“Pump-out”; sole figure), as claimed by claim 9. The Examiner notes that the claimed “extends” is definite, but also relative. An “extension” is considered between two end-points and claim 9 suggests a bifurcation.
Applicant states:
“
However, to expedite prosecution, claim 10 is being amended to recite a pressure switch disposed in the first supply line to control a pressure in the first supply line. The Examiner points to the outlet 124+ feedback loop control system of Gauthier as the claimed pressure switch. However, as discussed above with respect to claim 1, the Examiner points to the piping between 104, 102, and 122 as the claimed first supply line. Yet, the outlet 124+ feedback loop control system of Gauthier is not disposed in the piping between 104, 102, and 122, but rather, bypasses the piping between 104, 102, and 122. Therefore, a prima facie case of anticipation further has not been established as the cited reference fails to disclose each and every limitation recited in the claims as arranged therein.
“
In response, the claim 10 amendment is not sufficient to remove the Examiner’s anticipaiton rejection. See above. Gauthier identically teaches a pressure switch (126+”feedback loop control system”; column 5; lines 20-35-Not shown by Applicants. Assumed to be 106-”pressure guage”) disposed in 
Applicant states:
“
Further, claim 14 is being amended to recite wherein the tee location is disposed upstream of the inlet valve. The Examiner equates the valve 104 of Gauthier as the claimed inlet valve as well as the location of the valve 104 as the claimed tee location. As such, under the Examiner's interpretation, Gauthier fails to disclose the alleged tee location disposed upstream of the inlet valve. Therefore, a prima facie case of anticipation further has not been established with respect to claim 14 as the cited reference fails to disclose each and every limitation recited in the claims as arranged therein.
“
In response, the Examiner notes the indication of allowable subject matter with respect to claim 14.
Applicant states:
“
Independent claim 1, from which rejected claims 6-7 depend, recites limitations not taught, suggested, or otherwise yielded by any permissible combination of the cited art. The teachings of Gauthier and the patentability of claim 1 thereover is discussed above. Matsumoto is cited to allegedly teach or suggest the limitations recited in claims 6-7 but, even if true, fails to make up for the deficiencies of the cited art discussed above with respect to claim 1. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims.
“
And…
“
Independent claims 1 and 10, from which rejected claims 8 and 12-13 depend, respectively, recites limitations not taught, suggested, or otherwise yielded by any permissible combination of the cited art. The teachings of Gauthier and the patentability of claim 1 thereover is discussed above. Furuya is cited to allegedly teach or suggest the limitations recited in claims 8 and 12-13 but, even if true, fails to make up for the deficiencies of the cited art discussed above with respect to claims 1 and 10. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims.
“
In response, the Examiner refers to the above response to arguments for independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.The below cited prior art illustrate relevent struture similar in function to the claimed invention.
US 20060021573 A1
US 20070235085 A1
US 20100219157 A1
US 20090325372 A1
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Filter. n 1a. a porous article or mass (as of paper or sand) through which a gas or liquid is passed to separate out matter in suspension. https://www.merriam-webster.com/dictionary/filter